Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, 9, 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applicant now provides in claims 1 and 9 that a motor vehicle storage tank, comprising: a tank wall that includes an inner tank wall and an outer tank wall which collectively define a closed interior space to receive a liquid; at least one two-dimensional planar baffle vertically arranged in the closed interior space, the at least one baffle forming a partition having through-openings for flow of liquid therethrough; and a heating element, comprising a heatinq mat which is embedded in the baffle so as to be integrated into the baffle, to heat the liquid received in the closed interior space.  Applicant fails enablement for the above in Applicant’s original specification.  For example, Applicant fails to provide as .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9, 3-4, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleyn (5398839) in view of Hodgson (20160115837) and Haeberer (20100025408).
The Office notes the significant 112 rejections above.  Nevertheless, in order to expedite prosecution, Kleyn discloses:
1, 9: A motor vehicle storage tank (figs 1-10), comprising: a tank wall that includes an inner tank wall and an outer tank wall (such as 12, 14) which collectively define a closed interior space to receive a liquid (space within of which holds 34s); at least one two-dimensional planar baffle vertically arranged in the closed interior space (34s), the at least one baffle forming a partition having through-openings for flow of liquid therethrough (openings at 38); with the exception of the following which is disclosed by Hodgson: a heating element, comprising a heatinq mat which is embedded in the baffle so as to be integrated into the baffle, to heat the liquid received in the closed interior space (element at 11).  It 
The Combined Reference discloses the claimed invention above.  The Combined Reference appears to be silent on whether or not that electronic connectors are applied to the device to assist in heating.  Haeberer discloses similar art with respect to tanks with baffles that heat and further discloses: an electrical connector for electrical connection to the heating element, the electrical connection being arranged outside of the tank wall to extend through the inner tank wall and the outer tank wall and into the baffle (such as 7 and the structure attached thereto as in fig 3).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Haeberer (by providing an electrical connection to the existing element) in order to provide an additional heat source to the device to improve heating efficiency and speed.
Haeberer further discloses:
3: an electrical connector for electrical connection to the heating element, the electrical connection being arranged outside of and at least partially encapsulated by the tank wall to extend through the inner tank wall and the outer tank wall and into the baffle (such as 7 and the structure attached thereto as in fig 3).
4. The motor vehicle storage tank of claim 1, further comprising an electrical connector plug for electrical connection to the heating element, the electrical connection being arranged outside of and encapsulated by the tank wall to extend through the inner tank wall and the outer tank wall and into the baffle (such as 7 and the structure attached thereto as in fig 3).
11. The motor vehicle storage tank of claim 9, further comprising an electrical connector for electrical connection to the heating element, the electrical connection being arranged outside of and at 
12. The motor vehicle storage tank of claim 9, further comprising an electrical connector plug for electrical connection to the heating element, the electrical connection being arranged outside of and encapsulated by the tank wall to extend through the tank wall and into the baffle (such as 7 and the structure attached thereto as in fig 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Haeberer (by providing an electrical connection to the existing element, as well as the necessary components of such) in order to provide an additional heat source along with components of the heat source to the device to further enhance heating efficiency and speed.

Claims 5-7, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 1, 9 above, and further in view of Applicant’s Admitted Prior Art (AAPA).
Claims 7, 15 are being treated as product-by-process limitations (such as to injection molded) and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above). If there is any question to the above and as well as to claims 6-7, 14, 15, Applicant has not traversed Examiner’s assertion of Official Notice, the fact that is it well known to provide that all of the walls, including a baffle, are made of thermally conductive materials, such as to provide efficient temperature control of the device such .

Claims 1, 9, 3-4, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleyn (5398839) in view of Hodgson (20160115837) and Doeffinger (20180274816) and Haeberer (20100025408).
The Office notes the significant 112 rejections above.  Nevertheless, in order to expedite prosecution, Kleyn discloses:
1, 9: A motor vehicle storage tank (figs 1-10), comprising: a tank wall that includes an inner tank wall and an outer tank wall (such as 12, 14) which collectively define a closed interior space to receive a liquid (space within of which holds 34s); at least one two-dimensional planar baffle vertically arranged in the closed interior space (34s), the at least one baffle forming a partition having through-openings for flow of liquid therethrough (openings at 38); with the exception of the following which is disclosed by Hodgson: a heating element, comprising a heatinq mat which is embedded in the baffle so as to be integrated into the baffle, to heat the liquid received in the closed interior space (element at 11).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kleyn in view of Hodgson (by providing the above mat within the baffle of Kleyn) in order to prevent undesired temperatures such as freezing temperatures so that the device can operate as efficiently as possible. 

The Combined Reference discloses the claimed invention above.  The Combined Reference appears to be silent on whether or not that electronic connectors are applied to the device to assist in heating.  Haeberer discloses similar art with respect to tanks with baffles that heat and further discloses: an electrical connector for electrical connection to the heating element, the electrical connection being arranged outside of the tank wall to extend through the inner tank wall and the outer tank wall and into the baffle (such as 7 and the structure attached thereto as in fig 3).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Haeberer (by providing an electrical connection to the existing element) in order to provide an additional heat source to the device to improve heating efficiency and speed.
Haeberer further discloses:
3: an electrical connector for electrical connection to the heating element, the electrical connection being arranged outside of and at least partially encapsulated by the tank wall to extend through the inner tank wall and the outer tank wall and into the baffle (such as 7 and the structure attached thereto as in fig 3).

11. The motor vehicle storage tank of claim 9, further comprising an electrical connector for electrical connection to the heating element, the electrical connection being arranged outside of and at least partially encapsulated by the tank wall to extend through the tank wall and into the baffle (such as 7 and the structure attached thereto as in fig 3).
12. The motor vehicle storage tank of claim 9, further comprising an electrical connector plug for electrical connection to the heating element, the electrical connection being arranged outside of and encapsulated by the tank wall to extend through the tank wall and into the baffle (such as 7 and the structure attached thereto as in fig 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Haeberer (by providing an electrical connection to the existing element, as well as the necessary components of such) in order to provide an additional heat source along with components of the heat source to the device to further enhance heating efficiency and speed.

Claims 5-7, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 1, 9 above, and further in view of Applicant’s Admitted Prior Art (AAPA).
Claims 7, 15 are being treated as product-by-process limitations (such as to injection molded) and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product .

Response to Arguments
Applicant's arguments filed 08/12/2021 have been fully considered but they are not persuasive. The Office notes that it appears Applicant has merely taken the subject matter of claims 2 and 10 and added it into the independent claims, which also reflecting necessary changes based on the above in other dependent claims such as in claims 3, 4, 11, 12.
Applicant argues that the claims are enabled by Applicant’s original specification.  The Office notes for example that Applicant’s independent claims provide “at least one two-dimensional planar baffle vertically arranged in the closed interior space…and a heating element, comprising a heating mat which is embedded in the baffle so as to be integrated into the baffle”.  Applicant fails to provide as to 
With respect to a secondary reference, Applicant then states that the secondary reference does not disclose a feature already disclosed by the primary reference (i.e. openings).  The Office notes that the secondary reference of Hodgson is specifically provided for the element/mat embedded into a baffle.  For example the rejection already states that Hodgson discloses a heating element, comprising a heatinq mat which is embedded in the baffle so as to be integrated into the baffle, to heat the liquid received in the closed interior space (element at 11).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kleyn in view of Hodgson (by providing the above mat within the baffle of Kleyn) in order to prevent undesired temperatures such as freezing temperatures so that the device can operate as efficiently as possible.   The primary reference already discloses the openings.  In other words, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant again argues that another applied reference does not disclose features already disclosed by the primary reference (such as Haeberer with respect to a heating mat).  The above response also applies.  Applicant then argues that another applied reference does not remedy the supposed deficiencies of the other prior art.  As already outline above, no deficiencies exist and therefore Applicant’s argument is moot.  Applicant provides the same arguments for the additional rejection provided above in paragraphs 4 and 5.  The same above responses apply.  Accordingly, Applicant/Appellant has not demonstrated error in the factual findings or reasoning set forth by the Office and the Office must maintain all rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735